

116 S2206 IS: To express the sense of Congress regarding restoration and maintenance of the Mardasson Memorial in Bastogne, Belgium.
U.S. Senate
2019-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2206IN THE SENATE OF THE UNITED STATESJuly 23, 2019Mr. Tillis (for himself and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo express the sense of Congress regarding restoration and maintenance of the Mardasson Memorial in
			 Bastogne, Belgium.
	
		1.Sense of Congress regarding agreement between the American Battle Monuments Commission and the
			 Government of Belgium by which the Commission would acquire, restore,
			 operate, and maintain the Mardasson Memorial in Bastogne, Belgium
 (a)FindingsCongress make the following findings: (1)The Battle of the Bulge was one of the largest land battles fought by the United States during World War II, yielded more than 75,000 American casualties over the winter of 1944–1945, and stopped the last major German offensive on the Western Front.
 (2)The Battle of the Bulge is a legendary battle in the history of the United States Army.
 (3)Following the war, Belgian groups raised funds to construct the Mardasson Memorial in Bastogne, Belgium, to honor Americans killed, wounded, and missing in action during the Battle of the Bulge.
 (4)The Mardasson Memorial, inaugurated in 1950, is a five-pointed American star with the history of the battle, the names of the units that fought, and the names of the States engraved in gold letters throughout.
 (5)The Mardasson Memorial, owned and maintained by the Government of Belgium, is in need of extensive repair to restore it to a condition commensurate to the service and sacrifice it honors.
 (b)Sense of CongressIt is the sense of Congress to support an agreement between the American Battle Monument Commission (hereinafter referred to as ABMC) and the Government of Belgium—
 (1)under the monument maintenance program of the ABMC, and subject to the requirements of such program, by which the ABMC would use its expertise and presence in Europe to oversee restoration of the Mardasson Memorial in preparation for the 75th anniversary of the Battle of the Bulge; and
 (2)under the monument trust fund program of the ABMC, and subject to the requirements of such program, by which the ABMC assumes ownership and responsibility for the Mardasson Memorial, ensuring that the Memorial stands for decades to come, honoring American service and sacrifice, and inspiring future generations.